


Exhibit 10.10

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is made and entered into
as of April 25, 2012 (the “Effective Date) by and between MIDSTATES PETROLEUM
COMPANY, INC., (the “Company”), and Nelson M. Haight (the “Executive”).

 

In consideration of the respective agreements and covenants set forth in this
Agreement, the receipt of which is hereby acknowledged, the parties intending to
be legally bound agree as follows:

 

AGREEMENTS

 

1.             Term.  The Company agrees to employ Executive, and Executive
agrees to be employed by the Company, upon the terms and conditions set forth in
this Agreement for a period (the “Initial Term”) commencing on the Effective
Date and ending on the second anniversary of such date, unless earlier
terminated in accordance with Section 3.  If neither party gives at least sixty
(60) days written notice to the other party that it intends for this Agreement
to terminate on such second anniversary, then this Agreement shall continue for
successive one year terms (each a “Renewal Term”), unless earlier terminated in
accordance with Section 3, until either party gives at least sixty (60) days
written notice to the other party that the other party intends for this
Agreement to terminate at the end of any such one year period.  The Initial Term
and any Renewal Terms shall, together, constitute the “Term”.

 

2.             Terms of Employment.

 

(a)           Position and Duties.

 

(1)           During Term, the Executive shall serve as Vice President and
Controller and, in so doing, shall perform the duties and responsibilities
consistent with the position set forth above in a company of the size and nature
of the Company, and such other duties, responsibilities, and authority assigned
to the Executive from time to time by the Board of Directors of the Company (the
“Board”) or such other officer of the company as shall be designated by the
Board.

 

(2)           During the Term, the Executive agrees to devote his full working
time to the business and affairs of the Company and to use his best efforts to
perform faithfully, effectively and efficiently his duties.  The Executive
covenants, warrants and represents that he shall:  (i) devote his full and best
efforts to the fulfillment of his employment obligations; (ii) exercise the
highest degree of fiduciary loyalty and care and the highest standards of
conduct in the performance of his duties; and (iii) endeavor to prevent any
harm, in any way, to the business or reputation of the Company or its
affiliates.

 

(b)           Compensation.

 

(1)           Base Salary.  During the Term, the Executive shall receive an
annualized base salary (“Base Salary”), which shall be paid in accordance with
the customary payroll practices of the Company, in an amount equal to
$200,000.00.  The Board (or a committee of the Board, designated by the Board to
make such decisions), in its sole discretion,

 

1

--------------------------------------------------------------------------------


 

may at any time adjust (but not decrease below the aforementioned amount) the
amount of the Base Salary as it may deem appropriate, and the term “Base
Salary,” as used in this Agreement, shall refer to the Base Salary as it may be
so adjusted.

 

(2)           Bonus, Incentive, Savings, Profit Sharing and Retirement Plans. 
During the Term, and subject to the terms and conditions of applicable plans or
programs, the Executive shall be eligible to participate in all bonus,
incentive, savings, profit sharing and retirement plans, practices, policies and
programs applicable generally to other similarly situated employees of the
Company, as adopted or amended from time to time (“Incentive Plans”).  The
Company may in its sole discretion, from time to time, award the Executive
bonus, incentive or other compensation under such Incentive Plans in such
amounts and at such times as the Board determines.

 

(3)           Welfare Benefit Plans.  During the Term, and subject to the terms
and conditions of applicable plans or programs, the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under the welfare benefit plans, practices,
policies and programs applicable generally to other similarly situated employees
of the Company (which may include programs such as salary continuance, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs), as adopted or amended from
time to time (“Welfare Plans”).

 

(4)           Perquisites.  During the Term, the Executive shall be entitled to
receive (in addition to the benefits described above) such perquisites and
fringe benefits appertaining to his position in accordance with any policies,
practices, and procedures established by the Board, as amended from time to
time.

 

(5)           Expenses.  Executive is authorized to incur reasonable business
expenses that, in Executive’s reasonable business judgment, are necessary to
carry out his duties for the Company under this Agreement. Executive shall be
entitled to reimbursement for such expenses, in accordance with the Company’s
standard procedures and policies, for all reasonable travel, entertainment and
other expenses incurred in connection with the Company’s business and the
performance of his duties hereunder.

 

(6)           Vacation.  During the Term, the Executive shall be entitled to
four (4) weeks of paid vacation each calendar year, subject to the Company’s
standard carryover policy.

 

3.             Termination of Employment.

 

(a)           Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Term.  If the Disability of
the Executive has occurred during the Term (pursuant to the definition of
Disability set forth below), the Company may give to the Executive written
notice in accordance with Section 10(c) of its intention to terminate the
Executive’s employment.  In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the

 

2

--------------------------------------------------------------------------------


 

Executive shall not have returned to perform, with or without reasonable
accommodation, the essential functions of his position.  For purposes of this
Agreement, “Disability” shall mean the Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

(b)           Cause.  The Company may terminate the Executive’s employment at
any time during the Term for Cause or without Cause.  For purposes of this
Agreement, “Cause” shall mean (1) a breach by the Executive of the Executive’s
obligations under Section 2(a) (other than as a result of physical or mental
incapacity) which constitutes nonperformance by the Executive of his obligations
and duties thereunder, as determined by the Board (which may, in its sole
discretion, give the Executive notice of, and the opportunity to remedy, such
breach), (2) commission by the Executive of an act of fraud, embezzlement,
misappropriation, willful misconduct or breach of fiduciary duty against the
Company or other conduct harmful or potentially harmful to the Company’s best
interest, as reasonably determined by a majority of the members of the Board
after a hearing by the Board following ten (10) days’ notice to the Executive of
such hearing, (3) a material breach by the Executive of Sections 7 or 8 of this
Agreement, (4) the Executive’s conviction, plea of no contest or nolo
contendere, deferred adjudication or unadjudicated probation for any felony or
any crime involving fraud, dishonesty, or moral turpitude or causing material
harm, financial or otherwise, to the Company, (5) the refusal or failure of the
Executive to carry out, or comply with, in any material respect, any lawful
directive of the Board (which the Board, in its sole discretion, may give the
Executive notice of, and an opportunity to remedy), (6) the Executive’s unlawful
use (including being under the influence) or possession of illegal drugs; or
(7) the Executive’s willful violation of any federal, state, or local law or
regulation applicable to the Company or its business which adversely affects the
Company.  For purposes of the previous sentence, no act or failure to act on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Company.  The
Company may suspend the Executive’s title and authority pending the hearing
provided for above.  For purposes of this Agreement, a termination “without
Cause” shall mean a termination by the Company of the Executive’s employment
during the Term at the Company’s sole discretion for any reason other than a
termination based upon Cause, death or Disability; provided that a termination
“without Cause” does not include the expiration of the Term pursuant to
Section 1.

 

(c)           Good Reason.  The Executive’s employment may be terminated during
the Term by the Executive for Good Reason or without Good Reason; provided,
however, that the Executive agrees not to terminate his employment for Good
Reason unless (x) the Executive has given the Company at least 30 days prior
written notice of his intent to terminate his employment for Good Reason, which
notice shall specify the facts and circumstances constituting Good Reason,
(y) the Company has not remedied such facts and circumstances constituting Good
Reason within such 30-day period, and (z) the Executive separates from service
on or before the 60th day after the end of the 30-day cure period enumerated in
the immediately preceding clause (y).  For purposes of this Agreement, “Good
Reason” shall mean any of the following, but only if occurring without the
Executive’s consent: (1) a material diminution in the Executive’s Base Salary,
(2) a material diminution in the Executive’s authority, duties, or
responsibilities, (3) the relocation of the Executive’s principal office to an
area more than 50 miles from its location

 

3

--------------------------------------------------------------------------------


 

immediately prior to such relocation, or (4) the failure of the Company to
comply with any material provision of this Agreement.  Such termination by the
Executive shall not preclude the Company from terminating the Executive’s
employment prior to the Date of Termination (as defined below) established by
the Executive’s Notice of Termination (as defined below).

 

(d)           Notice of Termination.  Any termination by the Company for Cause
or without Cause or because of the Executive’s Disability, or by the Executive
for Good Reason or without Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 10(c). 
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (1) indicates the specific termination provision in this Agreement relied
upon, (2) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (3) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall not be more than 30 days after the giving
of such notice).  The failure by the Company or the Executive to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Cause or Good Reason, as applicable shall not waive any right of the
Company or the Executive under this Agreement or preclude the Company or the
Executive from asserting such fact or circumstance in enforcing the Company’s or
Executive’s rights under this Agreement.

 

(e)           Date of Termination.  “Date of Termination” means (1) if the
Executive’s employment is terminated by the Company for Cause or without Cause,
or by the Executive for Good Reason or without Good Reason, the date of receipt
of the Notice of Termination or any later date specified therein pursuant to
Section 3(d), as the case may be, provided that if such date is not also the
date of Executive’s “Separation from Service” with the Company (within the
meaning of Treasury Regulation 1.409A-1(h)) then the “Date of Termination” shall
instead be the date of the Executive’s Separation from Service, or (2) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.

 

4.             Obligations of the Company upon Termination.

 

(a)           For Cause; Without Good Reason; Other Than for Death or
Disability.  If, during the Term, the Company shall terminate the Executive’s
employment for Cause or the Executive resigns from his employment without Good
Reason, and the termination of the Executive’s employment in any case is not due
to his death or Disability, or the Company shall have no further payment
obligations to the Executive or his legal representatives, other than for the
payment of: (1) in a lump sum in cash within thirty (30) days after the Date of
Termination (or such earlier date as required by applicable law) that portion of
the Executive’s Annual Base Salary accrued through the Date of Termination to
the extent not previously paid, any expense reimbursement accrued and unpaid,
any employee benefits pursuant to the terms of the applicable employee benefit
plan, and any accrued but unused vacation (the “Accrued Obligations”); and
(2) any accrued or vested amount arising from the Executive’s participation in,
or benefits under, any Incentive Plans (the “Accrued Incentives”), which amounts
shall be payable in accordance with the terms and conditions of such Incentive
Plans.

 

4

--------------------------------------------------------------------------------


 

(b)           Death.  If the Executive’s employment is terminated by reason of
the Executive’s death during the Term, the Company shall have no further payment
obligations to the Executive or Executive’s legal representatives, other than
for payment of: (1) a lump sum in cash within thirty (30) days after the Date of
Termination (or such earlier date as required by applicable law) the Accrued
Obligations; and (2) the Accrued Incentives, which shall be payable in
accordance with the terms and conditions of the Incentive Plans.

 

(c)           Disability.  If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Term, the Company shall have no further
payment obligations to the Executive or his legal representatives, other than
for payment of: (1) a lump sum in cash within thirty (30) days after the Date of
Termination (or such earlier date as required by applicable law) the Accrued
Obligations; and (2) the Accrued Incentives, which shall be payable in
accordance with the terms and conditions of the Incentive Plans.

 

(d)           Without Cause; For Good Reason.  If the Executive’s employment is
terminated by the Company without Cause before expiration of the Term, or if the
Executive resigns for Good Reason before expiration of the Term, the Company
shall have no further payment obligations to the Executive or his legal
representatives, other than for payment of: (1) in a lump sum in cash within
thirty (30) days after the Date of Termination (or such earlier date as required
by applicable law) the Accrued Obligations; (2) the Accrued Incentives, which
shall be payable in accordance with the terms and conditions of the Incentive
Plans; (3) subject to Section 4(f) below, a lump-sum cash payment, to be made on
the first normal payroll date following the Release Consideration Period (the
“Initial Severance Payment Date”) in an amount equal to (x) the average of the
annual bonuses paid to the Executive for the three immediately preceding
completed fiscal years, or (y) if upon the Date of Termination the Executive has
not been employed for three complete fiscal years, then the average of the
annual bonuses paid to the Executive for the years employed with the Company
(the “Average Bonus”); and (4) subject to Section 4(f) below, beginning on the
Initial Severance Payment Date and thereafter in accordance with the customary
payroll practices of the Company, continuation of the Executive’s Base Salary in
effect on the Date of Termination (“Salary Continuation Payments”) for a period
of 12 months.  Any installments of the Severance Payments that, in accordance
with customary payroll practices, would have typically been made during the
Release Consideration Period shall accumulate and shall then be paid on the
Initial Severance Payment Date.  The Average Bonus together with the Salary
Continuation Payments shall be referred to collectively as the “Severance
Payments”.

 

(e)           Protected Period: Without Cause; For Good Reason. If the
Executive’s employment is terminated by the Company without Cause before
expiration of the Term, or if the Executive resigns for Good Reason before
expiration of the Term, in each case, at any time during the Protected Period
(as defined below), the Company shall have no further payment obligations to the
Executive or his legal representatives, other than: (1) payment in a lump-sum in
cash within thirty (30) days after the Date of Termination (or such earlier date
as required by applicable law) the Accrued Obligations; (2) payment of the
Accrued Incentives, which shall be payable in accordance with the terms and
conditions of the Incentive Plans; (3) Subject to Section 4(f) below, on the
Initial Severance Payment Date, all unvested awards granted to the Executive
under the Midstates Petroleum Company, Inc. 2012 Long Term Incentive Plan (the
“LTIP”) shall vest, except for (x) any annual cash bonuses granted under the
LTIP, and (y) any

 

5

--------------------------------------------------------------------------------


 

awards granted under Section 8 of the LTIP or otherwise intended to qualify as
“qualified performance-based compensation” under Section 162(m) of the Internal
Revenue Code (the “Code”) and any regulations or guidance promulgated
thereunder; and (4) Subject to Section 4(f) below, on the Initial Severance
Payment Date, payment of a lump sum cash payment equal to the product of 2
multiplied by the sum of (x) the highest Base Salary paid to the Executive
during the three years immediately preceding the Change in Control and (y) the
highest annual bonus paid to the Executive for the three completed fiscal years
immediately preceding the Change in Control (the accelerated vesting enumerated
in clause (3) of this Section 4(e), together with the payments enumerated in
this clause (4) of this Section 4(e), collectively the “CIC Severance
Payments”). “Protected Period” means the period beginning on the date of a
Change in Control (as defined below) and continuing until the one-year
anniversary of such Change in Control. “Change in Control” shall have the
meaning set forth in the LTIP.

 

(f)            Release and Compliance with this Agreement.  The obligation of
the Company to pay any portion of the amounts due pursuant to Section 4, with
the exception of Accrued Obligations and Accrued Incentives, shall be expressly
conditioned on the Executive’s (1) execution (and, if applicable,
non-revocation) of a full general release, releasing all claims, known or
unknown, that the Executive may have against the Company, including those
arising out of or in any way related to the Executive’s employment or
termination of employment with the Company no later than the 60th day following
the Date of Termination (such period, the “Release Consideration Period”) and
(2) continued compliance with the requirements of Sections 7 and 8.

 

(g)           Section 409A.  Other than the Severance Payments, the amounts
payable pursuant to Section 4 of this Plan are intended to comply with the
short-term deferral exception to Section 409A of the Code.  To the extent that a
Participant is a “specified employee” within the meaning of the Treasury
Regulations issued pursuant to Section 409A of the Code as of the Participant’s
Date of Termination, no amount that constitutes a deferral of compensation which
is payable on account of the Participant’s separation from service shall be paid
to the Participant before the date (the “Delayed Payment Date”) which is first
day of the seventh month after the Participant’s Date of Termination or, if
earlier, the date of the Participant’s death following such Date of
Termination.  All such amounts that would, but for this Section 4(g), become
payable prior to the Delayed Payment Date will be accumulated and paid on the
Delayed Payment Date.  No interest will be paid by the Company with respect to
any such delayed payments.  For purposes of Section 409A of the Code, each
payment or amount due under this Plan shall be considered a separate payment,
and a Participant’s entitlement to a series of payments under this Plan is to be
treated as an entitlement to a series of separate payments.

 

5.             Excise Taxes.   If the Board determines, in its sole discretion,
that Section 280G of the Code applies to any compensation payable to the
Executive, then the provisions of this Section 5 shall apply.  If any payments
or benefits to which the Executive is entitled from the Company, any affiliate,
any successor to the Company or an affiliate, or any trusts established by any
of the foregoing by reason of, or in connection with, any transaction that
occurs after the Effective Date (collectively, the “Payments,” which shall
include, without limitation, the vesting of any equity awards or other non-cash
benefit or property) are, alone or in the aggregate, more likely than not, if
paid or delivered to the Executive, to be subject to the tax imposed by
Section 4999 of the Code or any successor provisions to that section, then the
Payments (beginning with

 

6

--------------------------------------------------------------------------------


 

any Payment to be paid in cash hereunder), shall be either (a) reduced (but not
below zero) so that the present value of such total Payments received by the
Executive will be one dollar ($1.00) less than three times the Executive’s “base
amount” (as defined in Section 280G(b)(3) of the Code) and so that no portion of
such Payments received by the Executive shall be subject to the excise tax
imposed by Section 4999 of the Code, or (b) paid in full, whichever of (a) or
(b) produces the better net after tax position to the Executive (taking into
account any applicable excise tax under Section 4999 of the Code and any other
applicable taxes).  The determination as to whether any Payments are more likely
than not to be subject to taxes under Section 4999 of the Code and as to whether
reduction or payment in full of the amount of the Payments provided hereunder
results in the better net after tax position to the Executive shall be made by
the Board and the Executive in good faith.

 

6.             Full Settlement.  Neither the Executive nor the Company shall be
liable to the other party for any damages for breach of this Agreement in
addition to the amounts payable under Section 4 arising out of the termination
of the Executive’s employment prior to the end of the Term; provided, however,
that the Company shall be entitled to seek damages from the Executive for any
breach of Sections 7 or 8 by the Executive or for the Executive’s criminal
misconduct.

 

7.             Confidential Information.

 

(a)           The Executive acknowledges that the Company has trade, business
and financial secrets and other confidential and proprietary information
(collectively, the “Confidential Information”) which shall be provided to the
Executive during the Executive’s employment by the Company.  Confidential
information includes, but is not limited to, sales materials, technical
information, strategic information, business plans, processes and compilations
of information, records, specifications and information concerning customers or
venders, customer lists, and information regarding methods of doing business.

 

(b)           The Executive is aware of those policies implemented by the
Company to keep its Confidential Information secret, including those policies
limiting the disclosure of information on a need-to-know basis, requiring the
labeling of documents as “confidential,” and requiring the keeping of
information in secure areas.  The Executive acknowledges that the Confidential
Information has been developed or acquired by the Company through the
expenditure of substantial time, effort and money and provides the Company with
an advantage over competitors who do not know or use such Confidential
Information.  The Executive acknowledges that all such Confidential Information
is the sole and exclusive property of the Company.

 

(c)           During, and all times following, the Executive’s employment by the
Company, the Executive shall hold in confidence and not directly or indirectly
disclose or use or copy or make lists of any Confidential Information: except
(i) to the extent authorized in writing by the Board; (ii) where such
information is, at the time of disclosure by the Executive, generally available
to the public other than as a result of any direct or indirect act or omission
of the Executive in breach of this Agreement; or (iii) where the Executive is
compelled by legal process, other than to an employee of the Company or a person
to whom disclosure is reasonably

 

7

--------------------------------------------------------------------------------


 

necessary or appropriate in connection with the performance by the Executive of
his duties as an employee of the Company.  The Executive agrees to use
reasonable efforts to give the Company notice of any and all attempts to compel
disclosure of any Confidential Information, in such a manner so as to provide
the Company with written notice at least five (5) days before disclosure or
within one (1) business day after the Executive is informed that such disclosure
is being or will be compelled, whichever is earlier.  Such written notice shall
include a description of the information to be disclosed, the court, government
agency, or other forum through which the disclosure is sought, and the date by
which the information is to be disclosed, and shall contain a copy of the
subpoena, order or other process used to compel disclosure.

 

(d)           The Executive will take all necessary precautions to prevent
disclosure to any unauthorized individual or entity.  The Executive further
agrees not to use, whether directly or indirectly, any Confidential Information
for the benefit of any person, business, corporation, partnership, or any other
entity other than the Company.

 

(e)           As used in this Section 7, “Company” shall include Midstates
Petroleum Company, Inc. and any of its affiliates.

 

8.             Non-Competition; Non-Solicitation.

 

(a)           The Executive acknowledges and agrees that the nature of the
Confidential Information which the Company commits to provide him during his
employment by the Company would make it difficult, if not impossible, for him to
perform in a similar capacity for a Competing Business (as defined below)
without disclosing or utilizing the Confidential Information.  Further, the
Executive acknowledges that the Company shall, during the time that the
Executive is employed by Company, (a) disclose or entrust to the Executive, and
provide the Executive access to, or place the Executive in a position to create
or develop, trade secrets or Confidential Information belonging to the Company,
(b) place the Executive in a position to develop business goodwill belonging to
the Company and (c) disclose or entrust to the Executive business opportunities
to be developed for the Company.  Accordingly, in consideration of the
foregoing, the Executive agrees that he will not (other than for the benefit of
the Company pursuant to this Agreement) directly or indirectly, individually or
on behalf of any other person, firm, corporation or other entity (whether as an
officer, director, employee, shareholder, consultant, contractor, partner, joint
venturer, agent, equity owner or in any capacity whatsoever) (1) during the term
of Non-Competition (as defined below), carry on or engage in the business of
developing and/or implementing drilling and completion techniques to oil-prone
resources in previously discovered yet underdeveloped hydrocarbon trends or in
any other business activity that the Company is conducting, or is intending to
conduct, on the Date of Termination, in each case in the parishes within the
State of Louisiana listed in Exhibit A to this Agreement, the State of Texas,
and any other geographical area in which the Company conducts business and, as
of the Date of Termination, was planning to conduct business and to which the
Executive’s duties as an employee of the Company related (a “Competing
Business”), or (2) during the Term of Non-Solicitation (as defined below),
(i) hire, attempt to hire, or contact or solicit with respect to hiring any
employee, officer, or consultant of the Company, or (ii) solicit, divert or take
away any customers, customer leads, or suppliers (as of the Date of Termination)
of the Company.  The “Term of Non-Competition” and the “Term of
Non-Solicitation” shall be defined as that term beginning on the Effective Date
and continuing until (x) if the Executive’s employment is

 

8

--------------------------------------------------------------------------------


 

terminated by reason of death or Disability, the Date of Termination, or (y) if
the Executive’s employment is terminated by the Company for Cause or without
Cause, or by the Executive for Good Reason or without Good Reason, the date that
is the one year anniversary of the Date of Termination.

 

(b)           Notwithstanding the restrictions contained in Section 8(a), the
Executive or any of the Executive’s affiliates may own an aggregate of not more
than 2.0% of the outstanding stock of any class of a Competing Business, if such
stock is listed on a national securities exchange or regularly traded in the
over-the-counter market by a member of a national securities exchange, without
violating the provisions of Section 8(a), provided that neither the Executive
nor any of the Executive’s affiliates has the power, directly or indirectly, to
control or direct the management or affairs of any such corporation and is not
involved in the management of such corporation.

 

(c)           The Executive acknowledges that the geographic boundaries, scope
of prohibited activities, and time duration of the preceding paragraphs are
reasonable in nature and are no broader than are necessary to maintain the
confidentiality and the goodwill of the Company and the confidentiality of its
Confidential Information and to protect the other legitimate business interests
of the Company. The Executive further represents and acknowledges that (i) he or
she has been advised by the Company to consult his or her own legal counsel in
respect of this Agreement, and (ii) that he or she has had full opportunity,
prior to executing this Agreement, to review thoroughly this Agreement with his
or her counsel.

 

(d)           If any court determines that any portion of this Section 8 is
invalid or unenforceable, the remainder of this Section 8 shall not thereby be
affected and shall be given full effect without regard to the invalid
provisions.  If any court construes any of the provisions of this Section 8, or
any part thereof, to be unreasonable because of the duration or scope of such
provision, such court shall have the power to reduce the duration or scope of
such provision and to enforce such provision as so reduced.

 

(e)           The Executive’s covenant under this Section 8 of the Agreement
shall be construed as an agreement independent of any other provision of this
Agreement; and the existence of any claim or cause of action of Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of this covenant.

 

(f)            As used in this Section 8, “Company” shall include Midstates
Petroleum Company, Inc. and any of its affiliates.

 

9.             Mutual Non-Disparagement.  The Executive agrees not to
intentionally make, or intentionally cause any other Person to make, any public
statement that is intended to criticize or disparage the Company, any of its
affiliates, or any of their respective officers, managers or directors.  The
Company agrees to use commercially reasonable efforts to cause its officers and
members of its Board not to intentionally make, or intentionally cause any other
Person t make, any public statement that is intended to criticize or disparage
the Executive.  This Section 9 shall not be construed to prohibit any person
from responding publicly to incorrect public statements or from making truthful
statements when required by law, subpoena, court order, or the like.

 

9

--------------------------------------------------------------------------------

 

10.          Miscellaneous.

 

(a)           Survival and Construction.  Executive’s obligations under this
Agreement will be binding upon Executive’s heirs, executors, assigns, and
administrators and will inure to the benefit of the Company, its subsidiaries,
successors, and assigns. The language of this Agreement shall in all cases be
construed as a whole according to its fair meaning, and not strictly for or
against any of the parties. The section and paragraph headings used in this
Agreement are intended solely for the convenience of reference and shall not in
any manner amplify, limit, modify, or otherwise be used in the interpretation of
any of the provisions hereof.

 

(b)           Definitions.  As used in this Agreement, “affiliate” means, with
respect to a person, any other person controlling, controlled by or under common
control with the first person; the term “control,” and correlative terms, means
the power, whether by contract, equity ownership or otherwise, to direct the
policies or management of a person; and “person” means an individual,
partnership, corporation, limited liability company, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

 

(c)           Notices.  All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:

Nelson M. Haight

3647 Blue Bonnet Blvd.

Houston, TX 77025

 

If to the Company:

Attn: Vice President of Human Resources

Midstates Petroleum Company, Inc.

4400 Post Oak Parkway, Suite 1900

Houston, Texas 77027

(713) 595-9400

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(d)           Enforcement.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision there shall be added automatically as part of
this Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

 

10

--------------------------------------------------------------------------------


 

(e)           Withholding.  The Company may withhold from any amounts payable
under this Agreement such Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation as determined by the
Company.

 

(f)            Section 409A Compliance.   This Agreement is intended to comply
with (or be exempt from) Code Section 409A and the provisions of this Agreement
shall be construed accordingly. To the extent that any in-kind benefits or
reimbursements pursuant to this Agreement are taxable to Executive and
constitute deferred compensation subject to Section 409A of the Code, any
reimbursement payment due to Executive shall be paid to Executive on or before
the last day of the Executive’s taxable year following the taxable year in which
the related expense was incurred.  In addition, any such in-kind benefit or
reimbursement is not subject to liquidation or exchange for another benefit and
the amount of such benefit or reimbursement that Executive receives in one
taxable year shall not affect the amount of such benefit and reimbursements that
Executive receives in any other taxable year.  The Executive agrees to promptly
submit and document any reimbursable expenses in accordance with the Company’s
reasonable expense reimbursement policies to facilitate the timely reimbursement
of such expenses.

 

(g)           No Waiver.  No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party shall be deemed a waiver of similar
or dissimilar provisions or conditions at any time.

 

(h)           Equitable and Other Relief.  The Executive acknowledges that money
damages would be both incalculable and an insufficient remedy for a breach of
Sections 7 or 8 by the Executive and that any such breach would cause the
Company irreparable harm.  Accordingly, the Company, in addition to any other
remedies at law or in equity it may have, shall be entitled, without the
requirement of posting of bond or other security, to equitable relief, including
injunctive relief and specific performance, in connection with a breach of
Sections 7 or 8 by the Executive.  In addition to the remedies the Company may
have at law or in equity, violation of Sections 7 or 8 herein will entitle the
Company at its sole option not to pay the Average Bonus or the CIC Severance
Payments, to discontinue the Salary Continuation Payments to the Executive, and
to seek repayment from the Executive of any Severance Payments or CIC Severance
Payments already paid to him by the Company.  Such remedies shall not be deemed
to be liquidated damages and shall not be deemed the exclusive remedies for a
breach of this Section 7 or 8 but shall be in addition to all remedies
available, at law or in equity, including the recovery of damages from the
Executive and his agents.  No action taken by the Company under this
Section 10(h) shall affect the enforceability of the release and waiver of
claims executed by the Executive pursuant to Section 4(f)4(d).

 

(i)            Complete Agreement.  The provisions of this Agreement constitute
the entire and complete understanding and agreement between the parties with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous oral and written agreements, representations and understandings
of the parties, which are hereby terminated. Other than expressly set forth
herein, the Executive and Company acknowledge and represent that there are no
other promises, terms, conditions or representations (or written) regarding any
matter relevant hereto.  This Agreement may be executed in two or more
counterparts.

 

11

--------------------------------------------------------------------------------


 

(j)            Arbitration.  The Company and the Executive agree to the
resolution by binding arbitration of all claims, demands, causes of action,
disputes, controversies or other matters in question (“claims”), whether or not
arising out of this Agreement or the Executive’s employment (or its
termination), whether sounding in contract, tort or otherwise and whether
provided by statute or common law, that the Company may have against the
Executive or that the Executive may have against the Company or its parents,
subsidiaries and affiliates, and each of the foregoing entities’ respective
officers, directors, employees or agents in their capacity as such or otherwise;
except that this agreement to arbitrate shall not limit the Company’s right to
seek equitable relief, including injunctive relief and specific performance, and
damages and any other remedy or relief (including the recovery of attorney fees,
costs and expenses) in a court of competent jurisdiction for an alleged breach
of Sections 7 or 8 of this Agreement, and the Executive expressly consents to
the non-exclusive jurisdiction of the district courts of the State of Texas for
any such claims.  Claims covered by this agreement to arbitrate also include
claims by the Executive for breach of this Agreement, wrongful termination,
discrimination (based on age, race, sex, disability, national origin or any
other factor) and retaliation.  In the event of any breach of this Agreement by
the Company, it is expressly agreed that notwithstanding any other provision of
this Agreement, the only damages to which the Executive shall be entitled is
lost compensation and benefits in accordance with Section 2(b) or 4.  The
Company and the Executive agree that any arbitration shall be in accordance with
the Federal Arbitration Act (“FAA”) and, to the extent an issue is not addressed
by the FAA, with the then-current National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA”) or such
other rules of the AAA as applicable to the claims being arbitrated.  If a party
refuses to honor its obligations under this agreement to arbitrate, the other
party may compel arbitration in either federal or state court.  The arbitrator
shall apply the substantive law of the State of Texas (excluding, to the extent
applicable, choice-of-law principles that might call for the application of some
other state’s law), or federal law, or both as applicable to the claims
asserted.  The arbitrator shall have exclusive authority to resolve any dispute
relating to the interpretation, applicability, enforceability or formation of
this agreement to arbitrate, including any claim that all or part of this
Agreement is void or voidable and any claim that an issue is not subject to
arbitration.  The parties agree that venue for arbitration will be in Harris
County, Texas, and that any arbitration commenced in any other venue will be
transferred to Harris County, Texas, upon the written request of any party to
this Agreement.  In the event that an arbitration is actually conducted pursuant
to this Section 10(j), the party in whose favor the arbitrator renders the award
shall be entitled to have and recover from the other party all costs and
expenses incurred, including reasonable attorneys’ fees, expert witness fees,
and costs actually incurred.  Any and all of the arbitrator’s orders, decisions
and awards may be enforceable in, and judgment upon any award rendered by the
arbitrator may be confirmed and entered by, any federal or state court having
jurisdiction.  All proceedings conducted pursuant to this agreement to
arbitrate, including any order, decision or award of the arbitrator, shall be
kept confidential by all parties.  THE EMPLOYEE ACKNOWLEDGES THAT, BY SIGNING
THIS AGREEMENT, THE EMPLOYEE IS WAIVING ANY RIGHT THAT THE EMPLOYEE MAY HAVE TO
A JURY TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, A COURT TRIAL OF ANY
EMPLOYMENT-RELATED CLAIM THAT THE EMPLOYEE MAY ALLEGE.

 

(k)           Survival.  Sections 7, 8 and 9 of this Agreement shall survive the
termination of this Agreement.

 

12

--------------------------------------------------------------------------------


 

(l)            Choice of Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas without reference to
principles of conflict of laws of Texas or any other jurisdiction, and, where
applicable, the laws of the United States.

 

(m)          Amendment.  This Agreement may not be amended or modified at any
time except by a written instrument approved by the Board and executed by the
Company and the Executive.

 

(n)           Assignment.  This Agreement is personal as to the Executive and
accordingly, the Executive’s duties may not be assigned by the Executive.  This
Agreement may be assigned by the Company without the Executive’s consent to any
entity which is a successor in interest to the Company’s business, provided such
successor expressly assumes the Company’s obligations hereunder.

 

(o)           Executive Acknowledgment.  The Executive acknowledges that he has
read and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representatives or promises made by the Company other
than those contained in writing herein, and has entered into this Agreement
freely based on his own judgment.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Nelson M. Haight

 

Nelson M. Haight

 

 

 

MIDSTATES PETROLEUM COMPANY, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ John P. Foley

 

Name:

John P. Foley

 

Title:

Corporate Counsel and Secretary

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

·                  Acadia Parish

·                  Allen Parish

·                  Ascension Parish

·                  Assumption Parish

·                  Beauregard Parish

·                  Calcasieu Parish

·                  Evangeline Parish

·                  East Baton Rouge Parish

·                  East Feliciana Parish

·                  Iberville Parish

·                  Pointe Coupee Parish

·                  Rapides Parish

·                  West Baton Rouge Parish

·                  West Feliciana Parish

·                  Vernon Parish

 

14

--------------------------------------------------------------------------------
